CARDAND, Circuit Judge.
These are appeals from decrees entered establishing the claims of the several appellees as prior liens to the lien of the trust company in a mortgage foreclosure case. By stipulation of counsel, they have been submitted on one record and have been briefed as one case.
An inspection of the record shows that there was no evidence offered tending in any way to establish the priority of the claims, except the decrees in cases Nos. 5062, 5063, and 5064, appealed to this court and this day decided. 252 Fed. 965, - C. C., A. -. The decrees that were offered in evidence were not res judicata of the questions involv*971ed in these cases. The fact that the Chicago & Northwestern Railway Company, the Illinois Central Railroad Company, and the Northern Pacific Railway Company had obtained a decree establishing the priority of the claims of said roads as against the lien of the trust company, did not determine the question as to whether there ought to be a priority .allowed as to these claims. Of course, if the facts were the same, the court would probably follow its decision in. the other cases; but no one could, tell prior to the trial of these actions whether the facts would be the same or not. The trust company was entitled to defend each case as it came along. Moreover, we have this day decided in the other appeals that no reason existed for declaring priority as to the claims of the other roads, so the evidence in these cases failed for two-reasons, first, the decrees were not res judicata, second, the portion of the same declaring a priority has been reversed, so it results that the decrees in the present cases must be reversed so far as they decide the claims of appellees to be superior to the lien of the trust company and otherwise affirmed, and it is so ordered.

<g=s>Eor other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes